*164
By the Court.

Penning, J.
delivering the opinion.
[1.] What was the extent of Findlay’s lien ? Was it confined to the mill, or did it also extend to the tract of land on which the mill stood ?
The question depends on what is the meaning of two Statutes — the Acts of 1841 and 1842 — on the subject of lien. (Cobh’s Big. 426, 428.)
The Act of 1841 declares, that all persons employed in any capacity on steamboats and other water craft, &e. shall, for their wages, &c. have “ an exclusive lien On said steamboat, against the owner,” superior in dignity to any other in•cumbrance.
Thus, it is seen that by this Act, the lien is to be on the steamboat.
The Act of 1842, is to amend this Act, and for other purposes. It declares, that all the provisions of this Act “ shall .apply to all steam saw-mills at or near any of the water cour•ses in this State, in behalf !of all and every person or persons who may be employed by the owner or owners, &c. for services rendered,” &c. and in behalf of mill-wrights.
All the provisions of the Act of 1841 “ shall apply to steam, saw-mills.” That is, the Act of 1842.
How can that provision of the Act of 1841, above quoted, . be made applicable to a steam saw-mill ? How, except by making the lien attach to the steam saw-mill, in the same way that the Act of 1841 makes the lien attach to the steamboat? We can see no other way. It certainly cannot be done by making the lien attach to all of the land that may be in the tract on which the mill stands. The Act of 1841 •has in it nothing about land. The Act of 1842 has in it nothing about land, except such land, if any, as is included in the word mill — “ steam saw-mills.” And no more land can be included in that word than the site, and whatever else may be necessary for the working of the mill. The Act of 1841 .has in it, therefore, nothing which can be applied to any other *165land than what can be included in the word steam saw-mill.
It follows, that the lien which the Act of 1842 gives, is a lien confined to the steam saw-mill.
If this be so, the judgment of the Court below must be af.firmed, for that judgment does not at all interfere with the ■iplaintiff s lien on the steam saw-mill.
It is of course unnecessary to consider the question, what was the nature and extent of the widow’s dower. She does .not complain.